By
Cboceett, J.:
I concur with Justice Wallace in the opinion that the original answer presented no defence to the action for the reasons stated by him. But, under the circumstances of this case, if the defendant had offered to file an amended answer, containing a valid defence on the merits, I think it would have been an abuse of its discretion if the Court had refused leave to file it. The amended answer, however, which the defendant offered to file was no better than the original. It is clear that either the plaintiff or his wife was entitled to payment from the defendant, and if the defendant, for his own protection, desired to have an adjudication of this point, his only proper course was to file a bill of interpleader against the husband and wife to enable^ the Court to decide, with all the parties before it, which of them was entitled to the fund. But, aside from the mere form of the ■proceeding, it appears from the answer that the defendant and Downey refused to purchase the land unless the husband would unite in the deed, and, as a consideration to-do so, it was mutually agreed that the defendant would pay to him the sum of $2,000. If this money was equitably due to the wife instead of the husband, as between themselves, this is a matter which does not concern the defendant. It is his duty to pay it to the plaintiff, to whom he promised to pay it, unless there was danger that the wife would compel him to pay it a second time; and in that event his only remedy was to bring the money into Court, and, by appropriate proceedings, compel the *447parties to interplead as to tbeir respective rights to the fund.
I concur in the judgment.
Speague, J., expressed no- opinion.